UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 19, 2015 MEETINGHOUSE BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-54779 45-4640630 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 2250 Dorchester Avenue, Dorchester, Massachusetts (Address of Principal Executive Offices) (Zip Code) (617) 298-2250 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders The Annual Meeting of Stockholders of Meetinghouse Bancorp, Inc. (the “Company”) was held on February 19, 2015.The final results of the vote for each matter submitted to a vote of stockholders are as follows: 1. The following individuals were elected as directors of the Company, each for a three-year term or until his successor is duly elected and qualified, by the following vote: For Withhold Broker Non-Votes Daniel T. Flatley John C. Driscoll Richard W. Shea 2. The ratification of the appointment of Shatswell, MacLeod & Company, P.C. as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2015 was ratified by the following vote: For Against Abstentions Broker Non-Votes 25 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEETINGHOUSE BANCORP, INC. Date: February 19, 2015 By: /s/ Anthony A. Paciulli Anthony A. Paciulli President and Chief Executive Officer
